833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfred M. STRICKLAND, Plaintiff-Appellant,v.John D. STRICKLAND, Janet Strickland, Defendants-Appellees.
No. 87-2020.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 30, 1987.Decided:  Nov. 17, 1987.

Before HALL, WILKINSON, and WILKINS, Circuit Judges.
Alfred M. Strickland, appellant pro se.
Richard John McCue, Nicholas J. Chabra & Associates, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under 28 U.S.C. Sec. 1332 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Strickland v. Strickland, C/A No. 86-1407-A (E.D.Va., Jan. 30, 1987).


2
AFFIRMED.



*
 Appellant's petition for a writ of mandamus, his request for the appointment of counsel, and his request for a transfer are denied